Citation Nr: 0834336	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  00-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, claimed as 
secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had verified active duty from November 1964 to 
August 1969. Service from July 1961 to November 1964 was 
reported.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for coronary artery disease, status post 
myocardial infarction claimed as secondary to tobacco use.

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., in 
May 2001; a transcript of that hearing is associated with the 
claims file.  

In August 2001, the Board denied the veteran's claim.  He 
appealed to the Court of Appeals for Veterans Claims (Court).  
In March 2003 the Court granted the Parties' Joint Motion, 
vacating the Board's decision and remanding the case to the 
Board.  After additional development, the Board again denied 
the veteran's claim in September 2004.  The veteran appealed 
to the Court, which in a December 2006 decision vacated the 
Board's decision and remanded the matter for adjudication 
consistent with its order.

The appeal was remanded in October 2007 for additional 
development of the record.  While the case was in appellate 
status, the RO granted service connection for nicotine 
dependence.  The remaining issue was returned to the Board 
for appellate consideration in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In July 2008, the veteran's representative requested an 
additional period to obtain evidence supportive of the 
veteran's claim.  In September 2008 the veteran's 
representative submitted the report of an examination by a 
private physician, to include an opinion regarding the 
etiology of the veteran's coronary artery disease.  Waiver of 
review by the agency of original jurisdiction (AOJ) was not 
requested.  

The private examination report indicates that the veteran was 
a new patient.  It is unclear, based on careful reading of 
the examination report, whether this physician had access to 
the veteran's service records.  Moreover, he did not address 
the March 2008 opinion by a VA examiner which specifically 
stated that the risk of smoking causing coronary artery 
disease returns to normal risk within one year of cessation 
of smoking, noting that the veteran reportedly quit smoking 
in 1976 and that heart disease was not diagnosed until 1994.  
Moreover, the private provider also failed to address the VA 
examiner's discussion of "numerous" other risk factors such 
as hypertension, hyperlipidemia, and family history.  In 
light of this conflict in opinions, the Board has determined 
that an opinion which accounts for all current evidence of 
record should be requested.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for an examination 
by a physician with the appropriate 
expertise to determine the etiology of 
the veteran's coronary artery 
disease/aterosclerosis.  The veteran's 
claims file and service records should be 
reviewed.  Upon examination and review of 
the record, the examiner should provide 
an opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's coronary artery 
disease/atherosclerosis is related to 
tobacco use in service.  

The complete rationale for all opinions 
expressed should be fully discussed in 
the examination report.  The discussion 
should specifically address the March 
2008 opinion of the VA examiner and the 
August 2008 opinion by the private 
physician  (See page 4, ASSESSMENT).  
Specifically, are there any 
manifestations of coronary artery disease 
or atherosclerosis in the service records 
or the medical evidence within one year 
of separation?  Is there any proof that 
excessive smoking initiated the 
atherosclerotic process? 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

